 



EXHIBIT 10.1
(DRESSER-RAND LOGO) [y37348y3734802.gif]
Headquarters
1200 W. Sam Houston Parkway N.
Houston, TX 77043
Phone: 713-973-5389
July 15, 2007
Mr. Mark Baldwin
Houston, TX 77024


Dear Mark,
We are very pleased to offer you the position of Executive Vice President and
Chief Financial Officer for Dresser-Rand, reporting to Vince Volpe, President
and CEO. You will assume this position effective August 23, 2007, concurrent
with our Board of Directors’ meeting. As we have discussed, you will join
Dresser-Rand immediately in the capacity of Vice President, reporting to both
Vince Volpe and Len Anthony, until you assume the role of EVP & CFO on
August 23rd. This will facilitate an effective transition process. We expect
your official start date to be July 23rd, 2007, and that you will be available
for meetings with the finance staff during the week of July 16th.
Mark, we were impressed with your experience and knowledge. We hope you are
excited about Dresser-Rand.
Your annual salary will be $350,000. The annual incentive program bonus target
will be 75% of base salary. Your 2007 bonus payment will be pro-rated for the
actual number of months that you are employed by D-R in 2007.
You will be eligible for the Dresser-Rand long term incentive program. Our 2007
program includes a combination of stock options and restricted stock that vests
on a pro-rata basis over a 4-year period. You will receive an initial annual
grant valued at $600,000. This grant is equivalent to the annual market median
for a CFO position in a similar company. Since you will have worked for D-R less
than one year at the time we evaluate all officers for participation in the 2008
annual equity program, the decision of the Compensation Committee relative to a
2008 equity award will be factored with the 2007 award you will have recently
received. D-R has adopted four annual fixed dates on which equity grants are
made. We will grant your 2007 long term incentive equity on the first fixed
grant date following your start date.
The Company and the Compensation Committee of the Board are currently reviewing
proposals for a Change in Control policy and program to be implemented in 2007.
The benefit level for the CFO in this program will be no less than 2 years
equivalent of salary and annual bonus and the agreement will contain terms
normal and customary for such agreements.
In addition, you will be eligible for severance of 18 months base salary plus
annual bonus at target if you are terminated by the company for any reason other
than just cause.
This offer is subject to formal resolution of approval by the Compensation
Committee of the Board of Directors.
Participation in our employee benefit program will begin on the first of the
month following your start date.
All offers of employment are contingent upon providing the necessary
documentation to ensure compliance with the Immigration Reform and Control Act
of 1986, signing company policy agreements such as our Code of Conduct, and
completing a successful standard pre-employment drug screening and background
check. After we determine your start date and the transition process, Lynna Bond
(713-973-5380) will be your contact to make arrangements for these procedures.
If you have any questions, please contact me directly on my cell phone at
716-378-7379.

 



--------------------------------------------------------------------------------



 



Very truly yours,




Elizabeth C. Powers
Vice President and Chief Administrative Officer
Cc:   Vincent R. Volpe, Jr.




I accept the offer of employment from Dresser-Rand, as described above.

       
(Signature)
  (Date)

 